Citation Nr: 1817221	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  08-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for obesity, to include as secondary to service-connected disabilities.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis.

3.  Entitlement to an effective date prior to August 4, 2016 for the award of a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date prior to August 4, 2016 for the grant of basic eligibility to Dependents' Educational Assistance.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (Agency of Original Jurisdiction (AOJ)).

In March 2011, the Veteran testified in connection with a service connection claim for bilateral foot disability at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

After further proceedings, the Board denied service connection for a bilateral foot disorder in June 2012.  On further appeal to the United States Court of Appeals for Veterans Claims (Court), the Board's decision was vacated when the Court granted a joint motion by the parties to remand the issue to VA with instructions to obtain a new medical opinion.

In March 2014, the Veteran's attorney raised the issue of entitlement to service connection for obesity.  The AOJ denied that claim in January 2015 and the Veteran filed a timely notice of disagreement.

In June 2016, the Board issued a decision granting entitlement to service connection for bilateral foot disability; and remanding the Veteran's claim for entitlement to service connection for obesity to schedule the Veteran for VA examination.  Additionally, the Board referred the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the AOJ for appropriate action.

The AOJ scheduled the Veteran for VA examination, which was conducted in August 2016.  The Veteran was provided a supplemental statement of the case (SSOC) in March 2017 and the case was returned to the Board for appellate consideration.

In August 2017, the Board remanded the case for additional development.  The case has now been returned to the Board for further appellate review.

The Board notes that in May 2017, the Veteran submitted substantive appeals for entitlement to TDIU prior to August 4, 2016; basic eligibility to Dependents' Educational Assistance prior to August 4, 2016; and an increased disability rating for bilateral plantar fasciitis.  In February 2018, the claims were certified to the Board by the AOJ; therefore, these additional issues are now before the Board.

The issues of the Veteran's increased rating claim for bilateral plantar fasciitis and earlier effective dates for the award of TDIU and the grant of basic eligibility to Dependents' Educational Assistance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Obesity is not a disability for which VA compensation benefits are payable.


CONCLUSION OF LAW

The criteria for service connection for obesity, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017); VAOPGCPREC 1-2017 (Jan. 6, 2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

The Board observes that the claim of entitlement to service connection for obesity had been remanded to the Board for opinion as to whether service-connected disability may be an etiological factor in the Veteran's obesity.  Thereafter, the Court issued a precedential decision holding that obesity is not a disease or injury under VA law.  Marcelino v. Shulkin, No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64 (Vet. App. Jan. 23, 2018).  This decision moots out the purpose of the Board's remand directive and any inadequacy to the VA opinion obtained is not prejudicial to the Veteran as service connection for obesity cannot be granted as a matter of law.

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Obesity

The Veteran claims service connection for obesity.  

In a March 2014 letter, the Veteran, through his representative, cited a January 2013 Veterans Health Administration (VHA) medical expert opinion attributing the Veteran's foot pathology to morbid obesity.  Given this opinion, the Veteran reasoned that it must be considered whether the Veteran's obesity began in service; or whether the Veteran's service-connected conditions contributed to his obesity and thereby caused or aggravated his foot pathology.

In his February 2015 notice of disagreement, the Veteran cited medical literature in contending that obesity is a disease that should be compensable under laws governing disability compensation.

The general requirements for direct and secondary service connection notwithstanding, obesity is not considered a disease or disability for VA purposes and is not subject to service connection.  See Marcelino v. Shulkin, No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64 (Vet. App. Jan. 23, 2018).  Accordingly service connection may not be granted for obesity.  Additionally, obesity cannot be the underlying basis for service connection.  That is to say, obesity is not an in-service incurrence, and, therefore, service connection may not be granted for a separate disability medically linked to in-service obesity.  Additionally as obesity is not a disability per se, service connection may not be granted for another disability rating proximately caused by obesity.  Nevertheless, obesity may be an "intermediate step" between a service-connected disability and a current disability that may be connected on a secondary basis.  In order to meet this criteria, the Veteran must demonstrate that a previously service-connected disability caused the Veteran to become obese; that obesity was a substantial factor in causing secondary disability; and the secondary disability would only have occurred but for the obesity.  VAOPGCPREC 1-2017 (January 6, 2017).

To the extent that the Veteran argues that there is a correlation between obesity resulting from the Veteran's service-connected disabilities and foot pathology, the Board notes that it already granted entitlement to service connection for bilateral foot disability in a June 2016 Board decision.

Thus, while the evidence may demonstrate that the Veteran is obese, obesity is not considered a disease or injury for which direct or secondary service connection may be granted.  Accordingly, as obesity or being overweight is not a disability for VA compensation purposes, the claim for service connection for obesity must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for obesity, to include as secondary to service-connected disabilities, is denied.


REMAND

The Veteran seeks increased rating for bilateral foot disability.  The Veteran underwent VA examination in October 2010 and an independent medical examination in January 2016.  At the examinations, the Veteran reported flare-ups of pain impacting the function of both feet.  Given the Veteran's statements concerning flare-ups and recent Court holdings in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) and Correia v. McDonald, 28 Vet. App. 158 (2016), additional VA examination is required.

As to the issue of entitlement to an earlier effective date for TDIU, the Board finds that this claim is inextricably intertwined with the increased rating claim remanded by the Board.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Accordingly, the TDIU effective date claim must also be remanded.  Likewise the Dependents' Educational Assistance appeal is inextricably intertwined with the TDIU appeal and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder updated private and VA treatment records.

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected bilateral plantar fasciitis.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

 If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The VA examiner should provide a complete rationale for any opinions provided.

3.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, furnish the Veteran and his representative with a supplemental statement of the case and provide him with an opportunity to respond in accordance with applicable statutes and regulations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


